DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. Claims 1, 8, and 15 are independent. 
Claims 1, 8, and 15 are amended.
Claims 1-20 are allowed.


Response to Arguments
Applicant’s arguments, filed April 5, 2021, with respect to the 35 USC 103 rejections have been fully considered and are persuasive.  Rejections under 35 USC 103 for claims 1-20 is withdrawn in view of their amendment and/or arguments presented by the applicant.



Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: claims 1-20 are considered allowable over the art of record. U.S. Patent Application Publication Number 2004/0133531 (Chen) teaches generating feature vectors from static data to train neural networks. U.S. Patent Application Publication Number 2018/0321421 (Halabe) teaches generating a 3D model based on the generated feature vectors and creating a plurality of 
(claims 1 and 8) “quantifying uncertainty by applying the learned neural networks to generate a plurality of realizations including the three-dimensional populated log, wherein the set of randomly selected points is changed by the static modeler such that each of the plurality of realizations is different and equally probable;”
(claim 15) “the neural network generating a three-dimensional populated log by propagating the well log values across the volume, the neural network quantifying uncertainty by generating a plurality of realizations including the three-dimensional populated log, wherein the set of randomly selected points is changed at the static modeler such that each of the plurality of realizations is different and equally probable” in combination with the remaining elements and features of the claimed invention. 
As dependent claims 2-7, 9-14, and 16-20 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra. Support for the above noted limitations can be found in at least paragraphs [0026], 0029], and [0031] of Applicant's specification. It is for these reasons that the applicants’ invention defines over the prior art of record. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095.  The examiner can normally be reached on M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/STEVEN W CRABB/Examiner, Art Unit 2129


/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129